Case 0:19-cv-62992-JEM Document 64 Entered on FLSD Docket 01/24/2020 Page 1 of 7 ©

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION .
CASE NO. 19-62992-CIV-MARTINEZ

FLORIDA HEALTH SCIENCES
CENTER, INC., et al.,

Plaintiffs,
Vv.
RICHARD SACKLER, et al.,

Defendants.
/

 

- ORDER GRANTING MOTION TO REMAND

THIS CAUSE came before the Court upon Plaintiffs’ Supplemental Expedited Motion to
Remand, [ECF No.-13]. Defendant CVS Pharmacy, Inc. (“CVS”) filed its Response in Opposition,
[ECF No. 40], to which the Plaintiffs have subsequently replied, [ECF No. 55]. Defendant CVS
-has concurrently filed its Motion to Stay Proceedings Pending Likely Transfer to Multidistrict
Litigation, [ECF No. 30], arguing that the Court should defer ruling on the matter. The Court,
having reviewed the Motions, the entire record, and with the benefit of oral argument, GRANTS
Plaintiffs’ Motion to Remand.

1. Background

On September 16, 2019, Plaintiffs—a group of 27 hospitals and medical centers operating
throughout the state of Florida—filed Florida Health Sciences Center, Inc. v. Sackler, in the
Circuit Court of the Seventeenth Judicial Circuit, Broward County, Florida. The court assigned the
action Case No. CACE-19-018882. Briefly summarized, the lawsuit asserts various state law ©
claims against three groups of Defendants—the Marketing Defendants; the Distributor

Defendants; and the Retail Pharmacy Defendants—concerning all Defendants’ alleged:
Case 0:19-cv-62992-JEM Document 64 Entered on FLSD-Docket 01/24/2020 Page 2 of 7

involvement in the overdistribution of prescription opioids into Florida. [ECF No. 1-1 at qq 124—
235). Specifically, Plaintiffs’ Complaint asserts causes of action for violations of Florida’s
Racketeer Influenced and Corrupt Organization (“RICO”) Act, violations of Florida’s Deceptive
and Unfair Trade Practices Act (“FDUPTA”), violations for false advertising under Florida statute,
common law negligence, common law nuisance, and common law unjust enrichment. Defendants
| timely removed, identifying federal question as the basis for subject matter jurisdiction. CVS
argues that the “sole source of Defendants’ alleged duties underpinning this case is the federal
Controlled Substances Act (‘CSA’),” thereby raising a substantial federal quéstion sufficient for

‘subject matter jurisdiction. The Court disagrees.

II. Analysis

A. Motion to Stay

It is well-settled that “mere pendency of a motion to transfer before the Multidistrict Panel
does not affect or suspend the jurisdiction of the transferor court, or limit its ability to act on matters
properly before it.” Gen. Elec. Co. v. Byrne, 611 F.2d 670, 673 (7th Cir. 1979); see Waters v.
Bausch & Lomb, Jnc., Case No. 06-80547-CIV-DIMITROULEAS, 2006 WL 8433439, at *2 (S.D.
Fla. July 28, 2006). Many district courts have held that the interests of judicial economy are best
served by giving at least preliminary scrutiny to the merits of a motion to remand, even where a
motion to transfer is pending before the JPML. See Waters, 2006 WL 8433439, at *2 (collecting
cases). And in the context of the recent boom of opioid litigation, many district courts have in fact
done so. See, e.g., DCH Health Care Auth. V. Purdue Pharma, L.P., No. 9-0756-WS-C, 2019 WL
6493932, at *1 (denying defendants’ motion to stay and granting Plaintiffs’ motion to remand); ~
Kingman Hosp. Inc. y. Purdue Pharma L.P., No. CV-19-08240-PCT-JJT, 2019 WL 4024773, at |

*2 (D. Ariz. Aug. 27, 2019) (granting hospital plaintiffs’ emergency motion to remand without

‘
Case 0:19-cv-62992-JEM Document 64 Entered on FLSD Docket 01/24/2020 Page 3 of 7

further response by defendants to the motion, finding no federal question jurisdiction existed); Jn
Re: Nat'l Prescription Opiate Litig., MDL No. 2804, Doc. No. 1987, at 3 (N.D. Ohio July, 24,
2019) (remanding actions brought by Jefferson County and Franklin County to a state court in
Missouri, finding that “[t]here are no federal causes of action, and the claim of federal jurisdiction
by the removing Defendant is very temious”); County of Kern v. Purdue Pharma L.P., No. 1:19¢cv-
00557-LIO-JLT, 2019 WL 3310668 (ED. Cal. July 23, 2019) (granting motion to remand, finding
no federal question jurisdiction existed). |

Additionally, a district court is “obligated to inquire into subject-matter jurisdiction sua
sponte whenever it may be lacking.” Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir. 2004). With
these principles in mind, this Court finds that judicial economy will be best served by addressing
the motion to remand first and denying Defendants’ Motion to Stay.

B. Motion to Remand

As the removing party, Defendants bear the burden of showing the existence of federal
subject matter jurisdiction. See Conn. St. Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d
1337, 1343 (11th Cir, 2009). Additionally, “any substantial doubts as to the propriety of the
removal must be resolved against proponents of the federal forum.” Waters, 2006 WL 8433439,

at *2 (internal quotation and citation.omitted). In other words, “uncertainties are resolved in favor

of remand.” Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994).

Many opioid defendants—and many of the same Defendants in this case—have previously
attempted to advance the argument that the CSA necessarily invokes a substantial federal question,

and therefore, confers subject matter jurisdiction to the federal courts. The argument has been

-rejected and will be rejected again here.!

 

’ See, e.g., DCH Health Care Auth., 2019 WL 6493932, at *1 (denying defendants’ motion to stay and
granting Plaintiffs’ motion to remand); Kingman Hosp. Inc. v. Purdue Pharma L.P., No. CV-19-08240-

3
Case 0:19-cv-62992-JEM Document 64 Entered on FLSD Docket 01/24/2020 Page 4 of 7

“TF Jederal jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily
raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without
disrupting the federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258
(2013); see also Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 315
(2005). “The mere presence of a federal issue in a state cause of action does not automatically
confer federal question jurisdiction,” and such jurisdiction will only lie in a very “narrow” category

of cases that “necessarily rest” on a “substantial federal question.” Merrell Dow Pharm., Inc. v.

 

PCT-JJT, 2019 WL 4024773, at *2 (D. Ariz. Aug. 27, 2019) (granting hospital plaintiffs’ emergency motion
to remand without further response by defendants to the motion, finding no federal question jurisdiction
existed); Jn Re: Nat'l Prescription Opiate Litig., MDL No. 2804, Doc. No. 1987, at 3 (N.D. Ohio July, 24,
2019) (remanding actions brought by Jefferson County and Franklin County to a state court in Missouri,
finding that “[t]here are no federal causes of action, and the claim of federal jurisdiction by the removing
Defendant is very tenuous”); County of Kern v. Purdue Pharma L.P., No. 1:19cv-00557-LJO-JLT, 2019
WL 3310668 (E.D. Cal. July 23, 2019) (granting motion to remand, finding no federal question jurisdiction
existed); Mecklenburg Cnty. v. Purdue Pharma, L.P., No. 3:19-cv-463, 2019 WL 3207795 (E.D. Va. July
16, 2019) (granting motion to remand, finding no federal question jurisdiction existed); [/linois Public Risk
Fund vy. Purdue Pharma L.P., No. 19 C 3210, 2019 WL 3080929 (N.D. Hl. July 15, 2019) (granting motion
to remand, finding no federal question jurisdiction existed); City of El Monte v. Purdue Pharma L.P., No.
2:19-cv-03588-JFW-PLA, Doc. No. 39 (C.D. Cal. June 18, 2019) (granting motion to remand, finding no
federal question jurisdiction existed); Cnty. Bd. of Arlington Cnty. v. Purdue Pharma, L.P., No. 1:19-cv-
402, Doc. No. 63 (E.D. Va. May 6,.2019) (granting motion to remand, finding no federal question
jurisdiction existed); Dunaway v. Purdue Pharma, L.P., No. 2:19-cv-00038, 2019 WL 2211670 (M.D.
Tenn. May 22, 2019) (granting motion to remand, finding no federal question jurisdiction existed); City of
Boston v. Purdue Pharma L.P., No. 1:18-cv-12174, Doc. 32 (D. Mass. Jan. 29, 2019) (granting motion to
remand, finding no federal question jurisdiction); Tucson Medical Center v. Purdue Pharma, No. CV-18-
00532-TUC-RCC, 2018 WL 6629659 (D. Ariz. Dec. 19, 2018) (granting motion to remand, finding no
federal question jurisdiction existed); City of Reno v. Purdue Pharma, L.P., No. 3:18-cv-00454-MMD-
WGC, 2018 WL 5730158 (D. Nev. Nov. 28, 2018) (granting motion to remand, finding no federal question
Jurisdiction existed); Jn Re: Nat’l Prescription Opiate Litig., MDL No. 2804, Doc. No. 899 (N.D. Ohio
Aug, 23, 2018) (granting motion to remand, finding no federal question jurisdiction existed); Cnty. of
Anderson y. Rite Aid of S.C., Inc., No. 8:18cv1947, 2018 WL 8800188, at *10 (D.S.C. Aug. 20, 2018)
. (granting motion to remand, finding no federal question jurisdiction existed); Weber Cnty., Utah v. Purdue
Pharma, L.P., No. 1:18-cv-00089-RJS, 2018 WL 3747846 (D. Utah Aug. 7, 2018) (granting motion to
remand, finding no federal question jurisdiction existed); Uintah Cnty., Utah v. Purdue Pharma, L.P., No.
2:18-cv-00585-RJS, 2018 .WL 3747847 (D. Utah Aug. 7, 2018) (granting motion to remand, finding no
federal question jurisdiction existed); State of New Mexico ex rel. Balderas v. Purdue Pharma, L.P., No.
1:18-cv-00386-JCH-KBM, 2018 WL 2942346, (D.N.M. June 12, 2018) (granting motion to remand,
finding no federal question jurisdiction existed); State of Delaware ex rel. Denn, 2018 WL 1942363
(granting motion to remand, finding no federal question jurisdiction existed); State of West Virginia ex rel.
Morrisey, 2017 WL 357307 (granting motion to remand, finding no federal question jurisdiction existed).
Case 0:19-cv-62992-JEM Document64 Entered on FLSD Docket 01/24/2020 Page 5 of 7

Thompson, 478 U.S. 804, 813 (1986); see also Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d
1290, 1300 (11th Cir. 2008) (finding that “the federal courts have rejected the expansive view that
mere need to apply federal law in a state-law claim will suffice to open the ‘arising under’ door”)
(internal quotation and citation omitted).

Defendant asserts that “alleged violations of federal law necessarily form the basis for
Plaintiffs’ claims.” See Def. CVS’s Opp. to Pls.’ Mot. Remand at 12, [ECF No. 40]. Nonetheless,
“federal jurisdiction is not created by the mere fact that proof of a violation of a federal statute is
an element of plaintiff's state-law cause of action.” Dunlap v. G & L Holding Grp., Inc., 381 F.3d
1285, 1292 (11th Cir. 2004).

Plaintiffs’ Complaint lists a number of duties and requirements under Florida state law.
See, e.g., Compl. 4471 (‘The Defendants also had legal duties under Florida common law, statutes
and regulations to maintain adequate records, and prevent diversion, and to monitor, report, and
prevent suspicious orders of prescription opioids. This includes the common law of fraud, statutes
designed to generally prohibit unfair and deceptive acts in commerce, as well as statutes

_ Specifically prohibiting deceptive practice relating to drugs.”); Compl. § 471 (‘Each prescription
drug wholesale distributor, out-of-state prescription drug wholesale distributor, retail pharmacy
drug wholesale distributor, manufacturer, or repackager that engages in the wholesale distribution
of controlled substances as defined in s. 893.02 shall submit a report to the department of its
receipts and distributions of controlled substances listed in Schedule II, Schedule III, Schedule IV,
or Schedule V as provided in s. 893.03.”); Compl. ¥ 471 (Fla. Stat. Ann. § 499.0121(15)(b) further
requires as follows: .... A wholesale distributor must establish internal policies and procedures |

for identifying suspicious orders and preventing suspicious transactions.”).
Case 0:19-cv-62992-JEM Document 64 Entered on FLSD Docket 01/24/2020 Page 6 of 7

Defendants argue that, despite the explicit duties under Florida law listed in the Complaint,
it is really the violation of the federally imposed duties under the CSA that give rise to Plaintiffs’
- asserted causes of action. As noted by Judge Steele in the context of Alabama state law, “it
appears...that the duties imposed by the CSA are mentioned largely to demonstrate how clear
' those duties—running parallel to comparable state duties—are and thus to accentuate how
inexcusable was the alleged conduct of [Defendants].” DCH Health Care Auth, 2019 WL |
6493932, at *3.7
As another court found in an opioid-related litigation, “{a]lthough the complaint addresses
some duties or requirements under the FCSA, the complaint also lists several other duties and
standards that arise solely under state statutory or common law,” and thus “it is possible for the
state law claims to be resolved solely under state law.” State of Delaware ex rel. Denn v. Purdue
Pharma L.P., No. 1:18-383-RGA, 2018 WL 1942363, at *2 (D. Del. Apr. 25, 2018). Similarly,
the Court finds that Plaintiffs’ state law claims can be resolved solely under Florida state law.
Lastly, the CSA itself provides no cause of action for Plaintiffs. This fact strongly militates
against Defendants’ argument that Plaintiffs’ state law claims relating to the CSA’s subject matter
necessarily implicate substantial federal questions. See Merrell Dow Pharm., Inc., 478 US. at 814
(finding no federal jurisdiction exists over a state law claim implicating a violation of federal
branding rules, in part because no private right of action existed for that violation).
In sum, Defendants have not met their burden of demonstrating the existence of federal

question jurisdiction to support removal. The Court agrees with the reasoning set forth in other

 

2 At oral argument, Defendants also asserted that there are numerous defenses they intend to raise—
including federal preemption of state statutes, etc. Nonetheless, because a federal question must appear on
the face of Plaintiffs’ Complaint to satisfy the well-pleaded complaint rule, a defense that presents a federal
question cannot create removal jurisdiction. See Kemp v. Int’l Bus. Machines Corp., 109 F.3d 708 (11th
Cir. 1997).

6
Case 0:19-cv-62992-JEM Document 64 Entered on FLSD Docket 01/24/2020 Page 7 of 7

federal courts that have rejected substantially similar arguments brought by Defendants here.
Namely, that the CSA does not confer federal subject matter jurisdiction for removal. The Court
is not persuaded to find otherwise in this action.
I. Conclusion
Accordingly, it is hereby:
ORDERED AND ADJUDGED that
1. Defendant CVS’s Motion to Stay Proceedings Pending Likely Transfer to Multidistrict
Litigation, [ECF No. 30], is DENIED. |
2. Plaintiffs’ Supplemental Expedited Motion to Remand, [ECF No. 13], is GRANTED.
3. This case is remanded to the Seventeenth Judicial Circuit, Broward County, Florida.
4. This case is CLOSED, and all pending motions are DENIED AS MOOT.

DONE AND ORDERED in Chambers at Miami, Florida, this ad day of January 2020.

ON

J C). “ie ARTINEZ _
UNITE Seates DISTRICT JUDGE
_ Copies provided to:
All counsel of record
Magistrate Judge Snow .
